         Case 2:19-cr-00518-GEKP Document 74 Filed 03/09/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :    Date of
                                                 :    Notice: March 9, 2020
               vs.                               :
                                                 :
NEIL K. ANAND                                    :    CRIMINAL NO. 19-518-1
1313 Cheltenham Drive
Bensalem, PA 19020



              TAKE NOTICE that the above-entitled case has been set for STATUS
CONFERENCE AND HEARING ON PRETRIAL MOTIONS in the United States District
Court, United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania, on March 18,
2020 at 2:30 P.M. before the Honorable Gene E. K. Pratter, in Courtroom 10-B, 10th floor.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE
COURTROOM ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT
FAILS TO APPEAR AS DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH
WARRANT ISSUED.

              If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.

                                                  Very truly yours,

NO INTERPRETER REQUIRED
                                                  Michael Coyle,
                                                  Deputy Clerk to Judge Pratter

                                               Notice to:
                                                 Defendant
                                                 David P. Heim, Esq., Defense Counsel
                                                 Michael J. McCarrie, Esq., Defense Counsel
                                                 Adam G. Yoffie, A.U.S.A.
                                                 Debra Jaroslawicz, A.U.S.A.
                                                 U.S. Marshal
                                                 Probation Office
                                                 Pretrial Services
Cr 4 (rev. 8/97)                                Crystal Wardlaw, Interpreter Coordinator

This proceeding has been rescheduled from:
